Title: From George Washington to Adrienne, Marquise de Lafayette, 4 April 1784
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Madam,
Mount Vernon 4th April 1784

It is now, more than ever, I want words to express the sensibility & gratitude with which the honor of your felicitations of the 26th of Decr has inspired me. If my expression was equal to the feelings of my heart the homage I am about to render you, would appear in a more favourable point of view, than my most sanguine expectations will encourage me to hope for. I am more inclined therefore to rely upon the continuence of your indulgent sentiments of me, & that innate goodness for which you are remarked—than upon any merit I possess, or any assurances I could give of my sense of the obligation I am

under for the honor you have conferred upon me by your correspondence.
Great as your claim is, as a French, or American woman; or as the wife of my amiable friend, to my affectionate regards; you have others to which the palm must be yielded. The charms of your person, & the beauties of your mind, have a more powerful operation—These Madam, have endeared you to me, & every thing which partakes of your nature will have a claim to my affections—George & Virginia (the offspring of your love), whose names do honor to my Country, & to myself, have a double claim & will be the objects of my vows.
From the clangor of arms & the bustle of a camp—freed from the cares of public employment, & the responsibility of Office—I am now enjoying domestic ease under the shadow of my own Vine, & my own Fig tree; & in a small Villa, with the implements of Husbandry & Lambkins around me, I expect to glide gently down the stream of life, ’till I am emtombed in the dreary mansions of my Fathers.
Mrs Washington is highly honored by your participations, & feels very sensibly the force of your polite invitation to Paris; but she is too far advanced in life, & is too much immersed in the care of her little progeny to cross the Atlantic. This my Dr Marchioness (indulge me with this freedom) is not the case with you. You have youth (& if you should not incline to bring your children, can leave them with all the advantages to Education)—and must have a curiosity to see the Country, young, rude & uncultivated as it is; for the liberties of which your husband has fought, bled, & acquired much glory—Where every body admires, every body loves him—Come them, let me entreat it, & call my Cottage your home; for your own doors do not open to you with more readiness, than mine wou’d. You will see the plain manner in which we live; & meet the rustic civility, & you shall taste the simplicity of rural life—It will diversify the Scene & may give you a higher relish for the gaieties of the Court, when you return to Versailles. In these wishes, & in most respectful compliments Mrs Washington joins me. With sentiments of strong attachment, & very great regard I have the honor to be Madam Your most obedt & much obliged Servt

G: Washington

